Dear Mr. Rodgers:
We are in receipt of your request for an Attorney General's Opinion concerning the re-drawing of ward lines.  Specifically, you ask whether or not the Police Jury has the statutory authority to change ward lines without the specific approval of the Louisiana Legislature.
Per our conversation on August 25, 2000, you clarified your request by asking if the Ouachita Parish Police Jury can re-draw Justice of the Peace ward lines without the specific approval of the legislature.
For your information and review, please find enclosed Opinion No. 96-266.  That opinion addresses the same question you have presented. The conclusion of that opinion stated that only the Louisiana Legislature has the authority to redraw justice of the peace ward lines. Specifically, Opinion No. 96-266 in citing the case of LeBlanc v.Altobello, 497 So.2d 1373 (La. 1986) quotes:
  In LeBlanc the Supreme Court found that, `the legislature is specifically given the authority to make changes relative to justice of the peace courts', including such changes as abolishment, merger, rearrangement or reapportionment we found clear and convincing language in the constitutional debates which leads us to conclude that only a legislative act can change, reapportion, merge, abolish, etc., a justice of the peace court.
More recently in Miller v. Oubre, 682 So.2d 231 (La. 1996), the Louisiana Supreme Court confirmed this contention.  In _Oubre, ordinances enacted by the St. Charles Parish Council that provided for the redrawing of justice of the peace and constable courts were at issue.  The Supreme Court found these ordinances to be unconstitutional.  Specifically, in referencing Louisiana Constitution Article V, § 20, the court opined:
  It is clear that the drafters of the Constitution intended that only the legislature shall have the power to alter the justice of the peace courts in any way, including redistricting or reapportionment.
From the language of Opinion No. 96-266, as confirmed by Miller v.Oubre, it is the opinion of this office that the Ouachita Parish Police Jury may not unilaterally redraw justice of the peace ward lines.  To do so would be a violation of the Louisiana Constitution, Article V, §20.  The authority to redistrict justice of the peace courts is a power delegated solely to the Louisiana Legislature.
We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: ___________________________ ANDREW D. BENTON Assistant Attorney General